DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Kochi et al. for a “face authentication apparatus” filed December 20, 2018 has been examined.  
This application claims foreign priority based on the application 2018-003231 filed January 12, 2018 in Japan.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 This application claims priority to a 371 of PCT/JP2018/047064, which is filed on July 10, 2020.

A preliminary amendment to the claims 1 and 3-29 has been entered and made of record.
Claims 11 and 19-28 are cancelled.  
The new set of claims 30-31 are introduced.

Claims 1-10, 12-18 and 29-31 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 In claim 13, the phrase “calculating similarity between the face image and the reference face image selected, and comparing the similarity with a threshold” is confusing and unclear.   Is “this threshold” different than the “threshold” of the claim 1? Examiner believes this threshold is the same as in the claim 1. Therefore, “a threshold” should be “the threshold”.  Art rejection is applied as best understood in light of the rejection under 35 U.S.C. 112 discussed above
 
Claim 14 recites the limitation "the reference face image" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
“the reference face image” should be “a reference face image”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-18 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (US# 8,193,904) in view of Eckel et al. (US# 9,481,197).

Referring to claim 1, Kawakita discloses an entry and exit control apparatus by performing biometric authentication (i.e. a face authentication apparatus) (column 2 lines 11 to 27; see Figures 1 to 12) comprising:
a storage unit (12) (i.e. a memory) containing program instructions (column 6 lines 39 to 45; see Figures 1 and 2) and
a processor) coupled to the memory (12) (column 8 lines 38 to 46; see Figures 1 and 2), wherein the processor (20) is configured to execute the program instructions to:
if the "continuity" is "no" (No at Step S1103), the authenticating unit 24 transmits the "authentication notification" to the biometric authentication device, and, if the biometric authentication device performs the biometric authentication and allows the authentication, the gate is unlocked (Steps S1105 and S1106).   When the user moves from the area B whose security level has been changed to the area C, the biometric authentication and the radio tag authentication are performed on the user depending on the difference between the security levels of the areas (i.e. acquire a face image of a user who passes through a first gate provided at a first boundary between a plurality of zones) (column 11 lines 19 to 35; see Figures 1, 2 and 11); and
the gate information DB 13 stores therein information about the gates located between the areas. To take a specific example, as depicted in FIG. 3, the gate information DB 13 stores therein "biometric authentication information", "area information", and "open/close control information" in association with a "gate name" that indicates a target gate. For example, the gate information DB 13 stores therein (gate A, vein information, area A, area B, 12:00 opened, 12:01 closed) (i.e. acquire an operating state of a second gate provided at a second boundary that is different from the first boundary) (column 6 lines 46 to 64; see Figure 3).
However, Kawakita did not explicitly disclose perform face authentication on the face image on a basis of a threshold; and change the threshold on a basis of the operating state, wherein the changing the threshold includes changing the threshold on a basis of the operating state, a threshold changing rule set in advance, and a criterion set in advance.
perform face authentication on the face image on a basis of a threshold) (column 8 lines 52 to column 9 lines 20; see Figures 2B to 2D); and
the comparison may use any facial recognition software. The facial recognition software may remove background from the photo so that only the facial portrait of the person remains. The comparison may yield a quantified degree of likeliness. A threshold may be configured by a human administrator, such as the TDC, to be the cut-off level. If the degree of likeliness is greater than or equal to the threshold, then the scanned portrait may be deemed as a match to the traveler's face. If, however, the degree of likeliness if less than the threshold, then the scanned portrait may not be deemed as a match to the traveler's face. The threshold may be judicially chosen to reduce the incidents of false positives and/or false negatives, depending on the contexts (i.e. change the threshold on a basis of the operating state) (column 9 lines 38 to 51; see Figure 2D);
the comparison may determine whether there is a substantial match between the extracted frequency domain information and the known pattern. The extracted frequency domain information may not perfectly match the known pattern. In some implementations, for example, wherein the changing the threshold includes changing the threshold on a basis of the operating state, a threshold changing rule set in advance, and a criterion set in advance) (column 11 lines 4 to 34; column 14 lines 38 to 45) in order to improve efficiency of the credential authentication for screening a person.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of increase or decrease confidence in the verification of the biometric shown in the identification document 

	Referring to Claim 2, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Kawakita discloses the entry and exit control apparatus then changes the security level assigned to the area in accordance with the security level of the user currently present in the area (see (3) in FIG. 1). A detailed explanation is given with the above example. The entry and exit control apparatus changes the security level of the area B to "1" because the security level of the user A currently present in the area B is "1" and the security level of the area B is "2" (i.e. wherein, the plurality of the zones have a plurality of security levels) (column 5 lines 36 to 43; see Figures 1 to 3).

	Referring to Claim 3, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Kawakita discloses the electric-lock control devices C.sub.A to C.sub.C are arranged for the gates A to C located between the respective areas to unlock the gates. Upon receiving an unlock instruction from the biometric authentication devices B.sub.1 to B.sub.5, the electric-lock control devices C.sub.A to C.sub.C unlock the gates and allow the user to pass through the gates (column 3 line 54 to column 4 line 3; see Figures 1 and 2).  The gate wherein the acquiring the operating state includes acquiring whether or not the second gate is released to allow free passage, as one of the operating states of the second gate) (column 6 lines 46 to 64; see Figure 3).

 	Referring to Claim 4, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Kawakita discloses the electric-lock control devices C.sub.A to C.sub.C are arranged for the gates A to C located between the respective areas to unlock the gates. Upon receiving an unlock instruction from the biometric authentication devices B.sub.1 to B.sub.5, the electric-lock control devices C.sub.A to C.sub.C unlock the gates and allow the user to pass through the gates (column 3 line 54 to column 4 line 3; see Figures 1 and 2).  The gate information DB 13 stores therein information about the gates located between the areas. To take a specific example, as depicted in FIG. 3, the gate information DB 13 stores therein "biometric authentication information", "area information", and "open/close control information" in association with a "gate name" that indicates a target gate. For example, the gate information DB 13 stores therein (gate A, vein information, area A, area B, 12:00 opened, 12:01 closed) (i.e. wherein the acquiring the operating state includes acquiring whether or not the second gate is closed to prevent passage, as one of the operating states of the second gate) (column 6 lines 46 to 64; see Figure 3).
wherein acquiring the operating state includes acquiring whether or not personal authentication performed at the second gate is multi-factor authentication, as one of the operating states of the second gate) (column 3 lines 25 to 45; column 3 lines 54 to 64; column 5 lines 44 to 63; see Figures 1 to 3).

Referring to Claim 6, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Kawakita discloses there are no limitations on the types and number of authentication. Furthermore, information about physical features (biological features), behavioral features (habits), or the like, that makes it possible to identify a user can be used for authentication (i.e. one-factor authentication) (column 3 lines 25 to 45; see Figures 1 and 2).  When the authentication is allowed (Yes at Step S1102), the authenticating unit 24 of the entry and exit control apparatus 10 determines whether the "continuity" of the authentication corresponding to the radio tag ID received from the radio-tag authentication device is "continuing" (Step S1103) (i.e. wherein the acquiring the operating state includes acquiring whether or not personal authentication performed at the second gate is one-factor authentication, as one of the operating states of the second first gate) (column 11 lines 5 to 24; see Figures 1-3 and 11).

wherein the acquiring the operating state includes acquiring whether or not personal authentication performed on a specific person at the second gate succeeded, as the operating state of the second gate) (column 11 lines 19 to 24; see Figures 2-4, 6 and 11).

Referring to Claim 8, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Eckel et al. disclose that the average time for primary screening can be about 15 seconds per passenger. Depending on contexts, passengers may to be processed in under about 10 seconds. For example, document authentication system may take 6-7 seconds to scan a credit-card sized identification card. In addition to scanning an ID card, passenger handoff time may amount to no less than 4 seconds (wherein the acquiring the operating state includes acquiring a number of times of authentication success at the second gate in a certain period, as the operating state of the second gate (column 4 lines 63 to column 5 line 3).

Referring to Claim 9, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Kawakita discloses the entry and exit control apparatus stores therein the "security level" assigned to each of the areas as area information in association with the "area" in which the connected radio-tag authentication device and the connected biometric wherein the first gate and the second gate are gates for entry and exit with respect to zones different from each other in facilities partitioned into the plurality of zones corresponding to a plurality of security levels) (column 3 lines 54 to 64; column 4 lines 38 to 47; column 5 lines 36 to 43; see Figures 1 to 3).

Referring to Claim 10, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Kawakita discloses the entry and exit control apparatus stores therein the "security level" assigned to each of the areas as area information in association with the "area" in which the connected radio-tag authentication device and the connected biometric authentication device are located. To take a specific example, the entry and exit control apparatus stores therein the area information such as ("area name" that indicates an area, "security level" that indicates an assigned security level). The area information is, for example, (area A, security level=1), (area B, security level=2), and (area C, security level=2).  The entry and exit control apparatus then changes the security level assigned to the area in accordance with the security level of the user currently present in the area (see (3) in FIG. 1). A detailed explanation is given wherein the first gate and the second gate are gates for entry and exit with respect to a same zone in facilities partitioned into the plurality of zones corresponding to a plurality of security levels (column 3 lines 54 to 64; column 4 lines 38 to 47; column 5 lines 36 to 43; see Figures 1 to 3).

 Referring to Claim 12, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Kawakita discloses the entry and exit control apparatus stores therein the "security level" assigned to each of the areas as area information in association with the "area" in which the connected radio-tag authentication device and the connected biometric authentication device are located. To take a specific example, the entry and exit control apparatus stores therein the area information such as ("area name" that indicates an area, "security level" that indicates an assigned security level). The area information is, for example, (area A, security level=1), (area B, security level=2), and (area C, security level=2).  The entry and exit control apparatus then changes the security level assigned to the area in accordance with the security level of the user currently present in the area (see (3) in FIG. 1). A detailed explanation is given with the above example. The entry and exit control apparatus changes the security level of the area B to "1" because the security level of the user A currently present in the area B is "1" and the security level of the area B is "2" (i.e. wherein the plurality of the zones include a first zone and a second zone that is allowed to be entered only from the first zone, and the first gate is provided at an entrance to the second zone from the first zone (column 3 lines 54 to 64; column 4 lines 38 to 47; column 5 lines 36 to 43; see Figures 1 to 3).

Referring to Claim 13, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Kawakita discloses the entry and exit control apparatus stores therein the "security level" assigned to each of the areas as area information in association with the "area" in which the connected radio-tag authentication device and the connected biometric authentication device are located. To take a specific example, the entry and exit control apparatus stores therein the area information such as ("area name" that indicates an area, "security level" that indicates an assigned security level). The area information is, for example, (area A, security level=1), (area B, security level=2), and (area C, security level=2).  The entry and exit control apparatus then changes the security level assigned to the area in accordance with the security level of the user currently present in the area (see (3) in FIG. 1). A detailed explanation is given with the above example. The entry and exit control apparatus changes the security level of the area B to "1" because the security level of the user A currently present in the area B is "1" and the security level of the area B is "2"(i.e. wherein the plurality of the zones include a first zone and a second zone that is allowed to be entered only from the first zone, and the first gate is provided at an entrance to the second zone from the first zone) (column 3 lines 54 to 64; column 4 lines 38 to 47; column 5 lines 36 to 43; see Figures 1 to 3); and
Eckel et al. disclose that some implementations may automatically compare the facial biometric on the identification document with a facial portrait of the traveler taken at the check point. A scanning device may obtain the facial portrait from the identification document, for example, at a resolution of 600 dpi (246). For example, some identification documents may include a chip that stores the data encoding the facial portrait as shown on the identification document. The scanning device may obtain the data encoding the facial portrait from the chip. in the face authentication, the face authentication is performed by detecting a visitor of the first zone on a basis of personal authentication result of a gate provided at an entrance to the first zone among the plurality of the gates, selecting a reference face image of the visitor from reference face images of respective registered users, calculating similarity between the face image and the reference face image selected, and comparing the similarity with a threshold) (column 9 lines 15 to 51; column 10 line 61 to column 11 line 34; see Figure 2D).

Referring to Claim 14, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Eckel et al. disclose that the scanned biometric may include the scanned facial portrait, finger print, iris image, pupil image, or retina image, etc. The scanned biometric may be automatically compared against a biometrics of the same type taken from the traveler at the check point. The scanned biometrics may be at a resolution of, for example, 300-600 dots per inch (dpi). The scanning resolution may be configurable, depending on the complexity of the pattern being scanned, the level of matching desired, the speed of comparison/matching desired, etc (i.e. wherein in the face authentication, similarly between the face image and the reference face image is calculated by collating a feature amount of a face extracted from the face image with a feature amount of a face extracted from a reference face image of each registered user) (column 9 lines 4 to 51; column 11 lines 4 to 34; see Figure 2D).

Referring to claims 15-18, Kawakita in view of Eckel et al. disclose a face authentication method, the claims 15-18 same in that the claims 1-4 already addressed above therefore claims 15-18 are also rejected for the same obvious reasons given with respect to claims 1-4.

Referring to claim 29, Kawakita in view of Eckel et al. disclose a non-transitory computer-readable medium storing a program comprising instructions for causing a computer to 

Referring to Claim 30, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Eckel et al. disclose the long delay caused by security check at airport may be reduced by security enhancement measures. Specifically, some implementations can establish increased confidence in the verification of the biometric shown in the identification document (i.e. wherein the criterion is security-oriented or convenience-oriented) (column 14 lines 38 to 45).

Referring to Claim 31, Kawakita in view of Eckel et al. disclose the face authentication apparatus according to claim 1, Eckel et al. disclose the degree of match may depend on the security level at the time of security screening. For example, if the National Terrorism Advisory System (NTAS), or an equivalent agency, has issued a heightened alert, then the degree of match may be increased. In some implementations, the matching process may depend on jurisdiction (i.e. i.e. when the criterion is security-oriented, the changing the threshold includes changing the threshold to be larger) (column 11 lines 4 to 16).  Eckel et al. also disclose that the long delay caused by security check at airport may be reduced by security enhancement measures. Specifically, some implementations can establish (i) increased confidence in the authenticity of the identification document; (ii) increased confidence in the verification of the biometric shown in the identification document; and (iii) increased confidence in the security of the issuance process of the identification document (i.e. when the criterion is convenience-oriented, the changing the threshold includes changing the threshold to be smaller) (column 14 lines 38 to 45).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684